70 F.3d 110
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Michael E. FERRIS, et al., Plaintiffs, Appellants,v.FEDERAL HOME LOAN MORTGAGE CORPORATION, et al., Defendants, Appellees.
No. 95-1367.
United States Court of Appeals, First Circuit.
Nov. 15, 1995.

Appeal from the United States District Court for the District of Massachusetts [Hon.  Morris E. Lasker, Senior U.S. District Judge]
Thomas J. Gleason on brief for appellant.
Harvey M. Forman, Forman & Forman, and Robert O. Berger, III on joint brief for appellees.
D.Mass.
AFFIRMED.
Before SELYA, Circuit Judge, ALDRICH, Senior Circuit Judge, and CYR, Circuit Judge.
Per Curiam.


1
The plaintiffs, disappointed by the district court's findings of fact and conclusions of law following a bench trial, see Ferris v. Federal Home Loan Mortgage Corp., No. 94-10470, slip op.  (D.Mass. Mar. 7, 1995), appeal from the ensuing judgment.  The standard of review, though not insurmountable, is daunting.  See Cumpiano v. Banco Santander P.R., 902 F.2d 148, 152 (1st Cir.1990) (describing high degree of deference that must "be paid to the trier's assessment of the evidence" in a jury-waived trial);  Reliance Steel Prods.  Co. v. National Fire Ins. Co., 880 F.2d 575, 576-77 (1st Cir.1989) (similar);  see also Fed.R.Civ.P. 52(a).  This standard makes it clear that an appellate tribunal "ought not to upset findings of fact or conclusions drawn therefrom unless, on the whole of the record, [the judges] form a strong, unyielding belief that a mistake has been made."  Cumpiano, 902 F.2d at 152.  In other words, as long as the district court's rendition of the record is plausible, our inquiry is at an end.


2
So it is here.  We have carefully reviewed the trial transcript, the record on appeal, and the parties' briefs.  We discern no error, and, given the standard of review, we perceive no fairly debatable issues demanding extended appellate scrutiny.  Accordingly, we affirm the district court's judgment for substantially the reasons elucidated in the thorough, well-reasoned opinion below.


3
We need go no further.  The judgment of the district court is summarily affirmed.  See 1st Cir.  R. 27.1.  Affirmed.